Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-25 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea. The claims as a whole considering all claim elements both individually and in combination, do not amount to significantly more than a mental process. A subject matter eligibility analysis of the claims are as follows. 
	Step 1: Independent claims 1, 8, 16, and 24 are directed to a “method,” “system,” and “apparatus” which describes one of the four statutory categories of patentable subject matter. 
	Step 2A: Claim 1, 8, 16, and 24 recite the following mental process:
	 Claim 1 and 16 recite “predicting a health indicator of the user by processing the glucose measurements and the additional data using one or more models, the one or more models generated based on historical glucose measurements and historical additional data of a user population; generating a recommendation based on the health indicator of the user; and communicating at least one of the prediction or the recommendation,” which sets forth a judicial exception. 
	Claim 8 recites “predict a health indicator of an individual user of the user population by processing the glucose measurements and the additional data of the individual user using the one or more machine learning models; generate a recommendation based on the health indicator of the individual user; and communicate at least one of the prediction or the recommendation,” which sets forth a judicial exception. 
	Claim 24 recites “a predicting means for predicting a health indicator of the user by processing the glucose measurements and the additional data using one or more models; a recommendation means for generating a recommendation based on the health indicator of the user; and a communication means for communicating at least one of the prediction or the recommendation,” which sets forth a judicial exception. 
	Under broadest reasonable interpretation, the limitation describes a mental process capable of being performed in the human mind (including observation, evaluation, judgment, opinion. Claims 1, 8, 16, and 24 do not set forth any structure for performing the judicial exception, thus the claims are drawn to a mental process which an abstract idea. 
	This judicial exception is not integrated into a practical application because the additional limitations of claim 1 “obtaining glucose measurements provided by a continuous glucose monitoring (CGM) system worn by a user; obtaining additional data associated with the user, the additional data obtained from one or more sources different from the CGM system” and “over a network, to one or more computing devices for output” are conventional and routine in the art and add insignificant pre-solution activity to the abstract idea that merely collects data using generic parts of a computer to be used by the mental process. 
	In claim 8, the additional limitation “a storage device to maintain glucose measurements of a user population and additional data associated with users of the user population; one or more machine learning models trained using the glucose measurements and the additional data of the user population; a data analytics platform” and “ over network, to one or more computing devices for output” are all generic parts of a computer to merely allow computer implementation of the mental process; the storage unit, machine learning model, data analytics platform, network, and computing device are merely used for pre-solution activity of data  gathering to input data to the mental process. 
	Similarly in claim 16, the additional limitation of “One or more computer-readable storage media having instructions stored thereon that are executable by one or more processors” and “network, to one or more computing device” are all generic parts of a computer to merely allow for computer implementation of the mental process; additionally “obtaining glucose measurements provided by a wearable glucose monitoring system worn by a user; obtaining additional data associated with the user, the additional data obtained from one or more sources different from the wearable glucose monitoring system”  are conventional and routine in the art and add insignificant pre-solution activity to the abstract idea that merely collects the data to be used by the mental process.
	In claim 24, the additional limitation of “an obtaining means for obtaining glucose measurements provided by a continuous glucose monitoring (CGM) system worn by a user and additional data associated with the user” are conventional and routine in the art and add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the mental process. Additionally, “a network, to one or more computing device for output,” are all generic parts of a computer to merely allow for computer implementation of the mental process. 
	Consideration of the additional elements as a combination also adds no other
meaningful limitations to the judicial exception not already present when the elements are
considered separately. Unlike the eligible claim considered in Diamond v. Diehr, 450 U.S. at
188, 209 USPQ at 9 (1981) in which the additional elements limiting the judicial exception are
individually conventional, but taken together act in concert to improve a technical field, the
additional elements of claims do not provide an improvement to the technical field. Therefore,
even when viewed as a combination, the additional elements fail to transform the judicial.
	Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination.
	Analyzing the additional claim limitation individually, the additional limitation that are not directed to the mental process in claim 1 are “obtaining glucose measurements provided by a continuous glucose monitoring (CGM) system worn by a user; obtaining additional data associated with the user, the additional data obtained from one or more sources different from the CGM system” and “over a network, to one or more computing devices for output,” in claim 8 “a storage device to maintain glucose measurements of a user population and additional data associated with users of the user population; one or more machine learning models trained using the glucose measurements and the additional data of the user population; a data analytics platform” and “ over network, to one or more computing devices for output”,” in claim 16 “One or more computer-readable storage media having instructions stored thereon that are executable by one or more processors” and “network, to one or more computing device,” in claim 24 “an obtaining means for obtaining glucose measurements provided by a continuous glucose monitoring (CGM) system worn by a user and additional data associated with the user” and “a network, to one or more computing device for output,” are limitations conventional and routine in the art, and add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the abstract idea. 
	In view of above claims 1, 8, 16, and 24 fail to recite patent-eligible subject matter under 35 U.S.C 101. Dependent claims 2-7 and 9-15 fail to add additional elements that integrate the judicial exception into a practical application. Claim 17-23 fail to cure the deficiencies of claim 16 by merely reciting additional abstract ideas or further limits on the abstract idea already recited. Claim 25 additionally further limit the abstract ideas of claim 24. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Urdea et al. (US20140147850A1; hereinafter known as “Urdea”) in view of Yoshiteru et al. (US2019033638A1; hereinafter known as “Yoshiteru”).
	Regarding claim 1, Urdea teaches a method comprising: 
obtaining glucose measurements provided by a continuous glucose monitoring (CGM) system (See Urdea [0205], biomarker panels which have glucose measurements can implemented on a wide variety of diagnostic systems and are used to obtain biological samples); 
obtaining additional data associated with the user, the additional data obtained from one or more sources different from the CGM system (See Urdea [0038], one of the biomarker inputs are obtained from a pre-existing record, such as a record stored database); 
predicting a health indicator of the user by processing the glucose measurements and the additional data using one or more models, the one or more models generated based on historical glucose measurements and historical additional data of a user population (See Urdea [0054], evaluate whether user developing a diabetic condition, uses known glucose class which is equivalent to historical data also uses an output from a model);
 generating a recommendation based on the health indicator of the user (See Urdea [0055], recommend therapeutic intervention or lifestyle intervention to an individual or group of individuals based on a Diabetes risk score); and 
communicating at least one of the prediction or the recommendation, over a network, to one or more computing devices for output (See Urdea [0055] to assign health care practitioners to an individual in a health care plan, health maintenance organization, or preferred provider organization and outputs using a personal computer, microcomputer, etc. see [0164]). Urdea is silent to the CGM system to be worn by user. Yoshiteru teaches the CGM system to be worn by user (See Yoshiteru Figure 1).	 It would be obvious to one of ordinary skill in the art before the present application to provide Urdea with system to be worn on user like taught by Yoshiteru to provide Urdea’s method with improved accessibility and results because the system is located on the user. 
Regarding claim 2, Urdea teaches wherein the health indicator comprises a predicted negative health condition (See Urdea [0055] and [0149], making a prediction of the probability, odds, or likelihood that an event a disease may occur, negative health conditions can be pre-diabetic condition or pre-Diabetes, or from a pre-diabetic condition to pre-Diabetes or Diabetes, results are output on a computer [0164]).
Regarding claim 3, Urdea teaches wherein the recommendation is generated based on logic (See Urdea [0055] recommend therapeutic intervention or lifestyle intervention to an individual or group of individuals based on a Diabetes risk score outputs using a personal computer, microcomputer, etc. see [0164], can use machine learning for creating combinations of data for output recommendations [0254], svm]) that associates the predicted negative health condition with one or more actions or behaviors that mitigate the predicted negative health condition, the recommendation including the one or more actions or behaviors (See Urdea [0159], selected to receive recommendation of exercise regimens or dietary supplements).
Regarding claim 4, Urdea teaches predicting an updated health indicator by processing updated glucose measurements and additional data of the user using the one or more models (See [0133], using formula, algorithms and models to update results of the Diabetes risk score), and communicating a notification based on the updated health indicator, over the network, to the one or more computing devices for output (See [0038][0168] and outputs a Diabetes risk score which is equivalent to health indicator also see Figure 33 and 35 ).
Regarding claim 5, Urdea teaches wherein the additional data associated with the user comprises at least one third party data (See Urdea [0255], biomarkers can be combined into calculated variable (BMI, age, gender)).	Regarding claim 6, Urdea teaches the one or more models include a machine learning model (See [0204], uses various machine learning techniques), the method further comprising: 
obtaining the historical glucose measurements of the user population provided by CGM systems worn by users of the user population (See Urdea [0205], biomarker panels which have glucose measurements can implemented on a wide variety of diagnostic systems and are used to obtain biological samples); 
obtaining the historical additional data of the user population from the one or more sources different from the CGM system (See Urdea [0038], one of the biomarker input are obtained from a pre-existing record, such as a record stored database); 
and training the machine learning model using the historical glucose measurements and the historical additional data of the user population (See Urdea [0204], uses model fitting which requires training and testing).
Regarding claim 7, Urdea teaches the CGM system detects the glucose measurements (See [0044], systems obtains, collects and tracks test results which obtain glucose measurements) but is silent to a sensor inserted subcutaneously into the skin of the user. Yoshiteru teaches a sensor inserted subcutaneously into the skin of the user (See Yoshiteru [0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Urdea with a sensor which can be inserted into the skin of the user like taught by Yoshiteru to provide Urdea’s method the ability to collect/convert glucose concentration into a electrical value to be process by the CGM system (See Yoshiteru [0068]). 
Regarding claim 8, Urdea teaches a system comprising: 
	a storage device (See Urdea [0164]) to maintain glucose measurements of a user population and additional data associated with users of the user population (See Urdea [0042], stores other biomarkers); 
one or more machine learning models trained using the glucose measurements and the additional data of the user population (See Urdea [0133], uses various algorithms with data received); 
a data analytics platform to (See Urdea [0167], processor): 
predict a health indicator of an individual user of the user population by processing the glucose measurements and the additional data of the individual user using the one or more machine learning models (See Urdea [0054], evaluate whether user developing a diabetic condition, uses known glucose class which is equivalent to historical data also uses an output from a model, modeling techniques using machine learning algorithms see [0133]); 
generate a recommendation based on the health indicator of the individual user (See Urdea [0055], recommend therapeutic intervention or lifestyle intervention to an individual or group of individuals based on a Diabetes risk score); and communicate at least one of the prediction or the recommendation, over a network, to one or more computing devices for output (See Urdea [0055] to assign health care practitioners to an individual in a health care plan, health maintenance organization, or preferred provider organization and outputs using a personal computer, microcomputer, etc. see [0164]).
	Regarding claim 9, Urdea teaches one or more computing devices are associated with the individual user (See Urdea [0036], cam ne calculated by a computer), and the recommendation is configured for output via at least one of a display device or audio device associated with the one or more computing devices (See Urdea [0044], report the score on a visible display).
	Regarding claim 10, Urdea teaches the storage device obtains the glucose measurements (See Urdea [0164], stores the glucose measurements) and at least some of the additional data of the individual user from the one or more computing devices associated with the individual user (See Urdea [0049], calculates a rick assessment based on other data/biomarkers).	Regarding claim 11, Urdea teaches wherein the one or more computing devices are associated with a caregiver of the individual user (See Urdea [0036],calculated by computer and communicated with healthcare practitioner).
	Regarding claim 16, Urdea teaches one or more computer-readable storage media having instructions stored thereon that are executable by one or more processors to perform operations (See Urdea [0170]) comprising: 	
obtaining glucose measurements provided by a glucose monitoring system by a user (See Urdea [0205], biomarker panels which have glucose measurements can implemented on a wide variety of diagnostic systems and are used to obtain biological samples); 
	obtaining additional data associated with the user, the additional data obtained from one or more sources different from the wearable glucose monitoring system (See Urdea [0038], one of the biomarker input are obtained from a pre-existing record, such as a record stored database); 
predicting a health indicator of the user by processing the glucose measurements and the additional data using one or more models, the one or more models generated based on historical glucose measurements and historical additional data of a user population (See Urdea [0054], evaluate whether user developing a diabetic condition, uses known glucose class which is equivalent to historical data also uses an output from a model); 
generating a recommendation based on the health indicator of the user (See Urdea [0055], recommend therapeutic intervention or lifestyle intervention to an individual or group of individuals based on a Diabetes risk score); and communicating at least one of the prediction or the recommendation, over a network, to one or more computing devices for output (See Urdea [0055] to assign health care practitioners to an individual in a health care plan, health maintenance organization, or preferred provider organization and outputs using a personal computer, microcomputer, etc. see [0164]). Urdea is silent to a wearable glucose monitoring system worn by a user. Yoshiteru teaches a wearable glucose monitoring system to be worn by user (See Yoshiteru Figure 1).
 It would be obvious to one of ordinary skill in the art before the present application to provide Urdea with a wearable glucose monitoring system worn by a user like taught by Yoshiteru to provide Urdea’s system with improved accessibility and results because the system is located on the user. 
Regarding claim 17, Urdea teaches wherein the health indicator comprises a predicted negative health condition (See Urdea [0055] and [0149], making a prediction of the probability, odds, or likelihood that an event a disease may occur, negative health conditions can be pre-diabetic condition or pre-Diabetes, or from a pre-diabetic condition to pre-Diabetes or Diabetes, results are output on a computer [0164]).
Regarding claim 18, Urdea teaches the recommendation is generated based on logic (See Urdea [0055] recommend therapeutic intervention or lifestyle intervention to an individual or group of individuals based on a Diabetes risk score outputs using a personal computer, microcomputer, etc. see [0164], can use machine learning for creating combinations of data for output recommendations [0254], SVM) that associates the predicted negative health condition with one or more actions or behaviors that mitigate the predicted negative health condition, the recommendation including the one or more actions or behaviors (See Urdea [0159], selected to receive recommendation of exercise regimens or dietary supplements).
Regarding claim 19, Urdea teaches predicting an updated health indicator by processing updated glucose measurements and additional data of the user using the one or more models (See [0133], using formula, algorithms and models to update results of the Diabetes risk score), and communicating a notification based on the updated health indicator, over the network, to the one or more computing devices for output (See [0038][0168] and outputs a Diabetes risk score which is equivalent to health indicator also see Figure 33 and 35).
Regarding claim 20, Urdea teaches the additional data associated with the user comprises at least one third party data (See Urdea [0255], biomarkers can be combined into calculated variable (BMI, age, gender)). 
Regarding claim 21, Urdea teaches the one or more models include a machine learning model (See [0204], uses various machine learning techniques), the method further comprising: 
obtaining the historical glucose measurements of the user population provided by glucose monitoring systems by users of the user population (See Urdea [0205], biomarker panels which have glucose measurements can implemented on a wide variety of diagnostic systems and are used to obtain biological samples); 
obtaining the historical additional data of the user population from the one or more sources different from the wearable glucose monitoring systems (See Urdea [0038], one of the biomarker input are obtained from a pre-existing record, such as a record stored database); and 
training the machine learning model using the historical glucose measurements and the historical additional data of the user population (See Urdea [0204], uses model fitting which requires training and testing). Urdea is silent to a wearable glucose monitoring system worn by a user. Yoshiteru teaches a wearable glucose monitoring system to be worn by user (See Yoshiteru Figure 1). 
It would be obvious to one of ordinary skill in the art before the present application to provide Urdea with a wearable glucose monitoring system worn by a user like taught by Yoshiteru to provide Urdea’s system with improved accessibility and results because the system is located on the user.
Regarding claim 22, Urdea teaches a continuous glucose monitoring system (See Urdea [0205], biomarker panels which have glucose measurements can implemented on a wide variety of diagnostic systems and are used to obtain biological samples). Urdea is silent to wearable glucose monitoring system comprises a continuous glucose monitoring (CGM) system worn by the user. Yoshiteru teaches wearable glucose monitoring system comprises a continuous glucose monitoring (CGM) system worn by the user (See Yoshiteru Figure 1). 
It would be obvious to one of ordinary skill in the art before the present application to provide Urdea with wearable glucose monitoring system comprises a continuous glucose monitoring (CGM) system worn by the user like taught by Yoshiteru to provide Urdea’s system with improved accessibility and results because the system is located on the user.
Regarding claim 23, Urdea teaches the CGM system detects the glucose measurements (See [0044], systems obtains, collects and tracks test results which obtain glucose measurements) but is silent to a sensor inserted subcutaneously into the skin of the user. Yoshiteru teaches a sensor inserted subcutaneously into the skin of the user (See Yoshiteru [0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Urdea with a sensor which can be inserted into the skin of the user like taught by Yoshiteru to provide Urdea’s system the ability to collect/convert glucose concentration into a electrical value to be process by the CGM system (See Yoshiteru [0068]). 
Regarding claim 24, Urdea teaches an obtaining means for obtaining glucose measurements provided by a continuous glucose monitoring (CGM) system worn by a user (See Urdea [0205], biomarker panels which have glucose measurements can implemented on a wide variety of diagnostic systems and are used to obtain biological samples) and additional data associated with the user (See Urdea [0038], one of the biomarker input are obtained from a pre-existing record, such as a record stored database); 
a predicting means for predicting a health indicator of the user by processing the glucose measurements and the additional data using one or more models (See Urdea [0054], evaluate whether user developing a diabetic condition, uses known glucose class which is equivalent to additional data, also uses an output from a model); 
a recommendation means for generating a recommendation based on the health indicator of the user (See Urdea [0055], recommend therapeutic intervention or lifestyle intervention to an individual or group of individuals based on a Diabetes risk score); and a communication means for communicating at least one of the prediction or the recommendation, over a network, to one or more computing devices for output (See Urdea [0055] to assign health care practitioners to an individual in a health care plan, health maintenance organization, or preferred provider organization and outputs using a personal computer, microcomputer, etc. see [0164]). Urdea is silent to continuous glucose monitoring (CGM) worn by a user. Yoshiteru teaches continuous glucose monitoring (CGM) worn by a user (See Yoshiteru Figure 1). 
It would be obvious to one of ordinary skill in the art before the present application to provide Urdea continuous glucose monitoring (CGM) worn by a user like taught by Yoshiteru to provide Urdea’s apparatus with improved accessibility and results because the system is located on the user.
Regarding claim 25, Urdea wherein the obtaining means obtains the additional data from one or more sources different from the CGM system (See Urdea [0255], biomarkers can be combined into calculated variable (BMI, age, gender)).
Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Urdea in view Yoshiteru in view of Brister et al. (US20080306444A1; hereinafter known as “Brister”).
Regarding claim 12, Urdea teaches wherein the one or more computing devices are configured to obtain the recommendation from the data analytics platform and communicate the recommendation to a computing device of the individual user (See Urdea [0035] [0055], recommend therapeutic intervention or lifestyle intervention to an individual or group of individuals based on a Diabetes risk score, processor equivalent to data analytics platform); 
Urdea in view of Yoshiteru is silent to including a validation service, the validation service configured to, expose the recommendation, via a user interface, to one or more users authorized to validate recommendations; responsive to receiving a validation of the recommendation by an authorized user. Brister teaches a validation service, the validation service configured to, expose the recommendation, via a user interface, to one or more users authorized to validate recommendations and responsive to receiving a validation of the recommendation by an authorized user (See Brister [0260], [0263], [0265], validates the recommended therapy or requests additional input by the user, recommendation is displayed). 
It would be obvious to one of ordinary skill in the art to provide Urdea in view of Yoshiteru with a validation service, the validation service configured to, expose the recommendation, via a user interface, to one or more users authorized to validate recommendations; responsive to receiving a validation of the recommendation by an authorized user like taught by Brister to provide Urdea’s system with the ability to provide accurate recommendations by eliminating any outliers or inconsistencies which may have occurred due to machine error, and to adaptively adjust the calculation of therapy recommends by user feedback (See Brister [0265]). 
Regarding claim 13, Urdea teaches the one or more computing devices are configured to: obtain the prediction and the recommendation from the data analytics platform (See Urdea [0054], evaluate whether user developing a diabetic condition also uses an output from a model equivalent to predicted health indicator, See Urdea [0055], recommend therapeutic intervention or lifestyle intervention to an individual or group of individuals based on a Diabetes risk score); one or more users authorized to support management of the individual user's health (See [0041][0036], prediction and recommendations shared with healthcare provider).
Urdea in view of Yoshiteru is silent to a decision support platform, the decision support platform configured to: expose the recommendation via a user interface. Brister teaches a decision support platform, the decision support platform configured to: expose the recommendation via a user interface (See Brister [0260], [0263], [0265], validates the recommended therapy or requests additional input by the user, recommendation is displayed, equivalent to decision support platform performed on processor and is equivalent to validation service).
It would be obvious to one of ordinary skill in the art to provide Urdea in view of Yoshiteru with a decision support platform, the decision support platform configured to: expose the recommendation via a user interface like taught by Brister to provide Urdea’s system with the ability to provide accurate recommendations by eliminating any outliers or inconsistencies which may have occurred due to machine error, and to adaptively adjust the calculation of therapy recommends by user feedback (See Brister [0265]).
Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Urdea in view Yoshiteru in view of Mensinger et al. (US10945600B2; hereinafter known as “Mensinger”).
	Regarding claim 14, Urdea teaches the glucose measurements from the storage device (See Urdea [0164]). Urdea in view of Yoshiteru is silent to comprising at least one application programming interface (API), the API configured to expose calls to a third party that enable the third party to request the glucose measurements from the storage device. Mensinger teaches comprising at least one application programming interface (API), the API configured to expose calls to a third party that enable the third party to request the glucose measurements from the storage device (See Mensinger Col. 6 lines 54-66 and Col. 7 line 1-10 and Col. 15 lines 13-29, the third party can request data). 
It would be obvious to one of ordinary skill in the art before the present application to provide Urdea in view of Yoshiteru with at least one application programming interface (API), the API configured to expose calls to a third party that enable the third party to request the glucose measurements from the storage device like taught by Mensinger to improve Urdea’s system by providing additional recommendations and insights on data which can include meal recommendations according to glucose measurements to improve the health/lifestyle of user (See Mensinger Col. 6 lines 54- 66 and Col. 7 lines 1-10).
	Regarding claim 15, Urdea in view of Yoshiteru is silent to comprising at least one application programming interface (API), the API configured to obtain at least some of the additional data from a third party. Mensinger further teaches comprising at least one application programming interface (API), the API configured to obtain at least some of the additional data from a third party (See Mensinger Col. 6 lines 54- 66 and Col. 7 lines 1-10 and Col. 15 lines 13-29).
It would be obvious to one of ordinary skill in the art before the present application to provide Urdea in view of Yoshiteru with one application programming interface (API), the API configured to obtain at least some of the additional data from a third party like taught by Mensinger to improve Urdea’s system by obtaining information regarding additional recommendations and insights on data which can include meal recommendations according to glucose measurements and present to the user, in order to improve the overall health/lifestyle of a pre-diabetic or diabetic user (See Mensinger Col. 6 lines 54- 66 and Col. 7 lines 1-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791